Title: Virginia Delegates to Benjamin Harrison, 15 February 1782
From: Virginia Delegates
To: Harrison, Benjamin



Sr.
Phila: 15th. Febry 1782.
We have your favor of the 2d. with the inclosures. those for Monsr. Mazzei shall be delivered to the minister of foreign affairs with request to forward them in the manner desired.
Although general Greenes information of the number of Men reported to reinforce general Lessly at Charles Town may be exagerated, yet it cannot be doubted the Enemy intend to prosecute the ensuing Campaign with all the vigor in their Power, and should considerable reinforcemts. get to Charles Town before general Greene is properly supported, we fear he will be obliged to abandon his present position and the blame fall chiefly on Virginia, whose line that should be first on the list of the southern Army for Numbers, is, we are informed, greatly short of that of Maryland. Duty as a Member of the foederal union and interest as more intimately involved in the fate of the southern States, cannot fail to operate as powerfull incentives to Virginia to use every means in her power to recruit her continental line and afford every other reasonable support to the southern Army. As we are unacquainted with the supplies of Beef furnished by the State upon former requisitions we are at a loss to know how far it wod. be necessary to ascertain the terms of the supply now called for to enable the State to charge it in acct. with the united States in part of the quota of the present year. If therefore any thing further is necessary to be done You will please to communicate your desires and they shall be attended to.

The Chevr. Luzerne has received intelligence from the Wt. Indies that the Count de Grasse with the fleet under his command and a large body of Troops commanded by the Governor of Martinique had invested the Island of St. Kitts, landed the Troops on the 7th. of last month and in ten days subdued the whole Island except the Fortress on brimstone Hill, to which place part of the British troops and some Militia had retired—that this place was closely invested and it was thought could not long withstand the force of the assailants—about one hundred Merchant Ships and Vessells with a large quantity of naval and military stores had fallen into the Counts hands—that Adml. Hood with nineteen Sail of the line lay at Barbadoes but hearing of the Counts movements had quited that place and gone to Antigua.
Mr. Randolph intends shortly to Virginia[.] by him we will endeavour to send the journals you wrote for and also the Cypher so long promised. we are with great respect
Sr. yr. obed. hum. servs.
J. Madison Jr.
Edmd. RandolphJos: Jones
